Case:16-10239-SDBUNITED
                  Doc#:82STATES    BANKRUPTCY
                           Filed:04/01/21             COURT
                                            Entered:04/01/21 09:05:08                       Page:1 of 3
                         Southern District of Georgia

In the matter of:                                                    )
                                                                     )
          Melvin T Fletcher                                          ) CHAPTER 13
          404 Richmond St                                            ) CASE NO. 16-10239-SDB
          Evans, GA 30809                                            )
                                                                     )
Debtor

                        NOTICE OF COMPLETION OF PLAN PAYMENTS
                          AND NOTICE OF FINAL CURE PAYMENT

                         Please read this notice carefully. It advises you of certain
                              rights and deadlines imposed pursuant to law.
                                  Your rights may be adversely affected.

       Huon Le, Standing Chapter 13 Trustee, files and serves this notice pursuant to Federal Rule of
Bankruptcy Procedure 3002.1(f) and General Order 2012-1 of the United States Bankruptcy Court for the
Southern District of Georgia.

        The Trustee reports to the Court that the above-named Debtor has completed all payments under
the confirmed Chapter 13 plan.

        This notice is provided pursuant to Rule 3002.1(f) to claimants whose claims are secured by a
security interest in the principal residence of the Debtor and whose claims are provided for under 11
U.S.C. § 1322(b)(5).

Name of Creditor: JPMorgan Chase Bank N A
 Monthly Ongoing Payment on the Debtor’s Principal residence was paid direct by the Debtor (s).
   Property Address: 404 Richmond St Evans, GA 30809
    Court           Account                        Claim             Claim         Monthly Amount Paid
    Claim #         Number                      Asserted           Allowed         Payment  By Trustee
    11              6475                     $252,566.38             $0.00           $0.00       $0.00
    11.1            6475                           $0.00         $7,384.78                   $7,384.78
Creditor Cure Amount:
Prepetition Arrearage Paid By Trustee                                                          $7,384.78
Amount of Post Petition Fees, Expenses, and Charges Paid By Trustee                                $0.00
Postpetition Arrearage Paid By Trustee                                                             $0.00
GAP Payments                                                                                       $0.00


     IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTOR HAS PAID IN FULL
THE AMOUNT REQUIRED TO CURE ANY DEFAULT ON YOUR CLAIM AND REMAIN
CURRENT POST FILING.

      IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTOR OR THE AUTOMATIC
STAY WAS LIFTED DURING THE TERM OF THE CHAPTER 13 CASE, THE TRUSTEE
 DOES NOT HAVE ANY Doc#:82
Case:16-10239-SDB  INFORMATION   REGARDING
                           Filed:04/01/21   WHETHER THIS
                                          Entered:04/01/21   OBLIGATION
                                                           09:05:08     IS of 3
                                                                    Page:2
CURRENT.

NOTICE TO CREDITOR

         Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(g), you are required to file and serve a
response on the Debtor, counsel for the Debtor, and the Trustee no later than 21 days after service of this
Notice. The response required under Rule 3002.1(g) must indicate (1) whether you agree that the Debtor
have paid in full the amount required to cure the default on the claim; and (2) whether the Debtor are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5). Your response must itemize
the required cure or post-petition amounts, if any, that the holder contends remain unpaid as of the date
of the statement. The response shall be filed as a supplement to the holder's proof of claim and is not
subject to Federal Rule of Bankruptcy Procedure 3001(f). Failure to notify may result in sanctions.


NOTICE OF DEBTOR'S RIGHTS AND DUTIES

Duty of Debtors regarding long-term debt obligations under 11 U.S.C. § 1322(b)(5): Every Debtor,
regardless of whether the Debtor is or claims to be entitled to a discharge, must

    1. Immediately begin and/or continue making the required payments on debt obligations (such as
       security deeds, leases, and student loans) to avoid defaulting; and

    2. Continue to make required payments on long-term debt obligations until those obligations are
       paid in full. If the Court determines that the Debtor is eligible for a discharge, the Chapter 13
       discharge will not relieve the Debtor from any obligation on any continuing long-term debt
       obligation payments that come due after the date of the last payment under the Chapter 13 plan .

Closing of the Bankruptcy Case:

         The Trustee's records indicate that you have paid sufficient funds to complete your case. The
final disbursement has been mailed to your creditors. In order for the Court to issue a discharge order, if
appropriate, you must complete and submit a Debtor's Certification of Plan Completion and
Request for Discharge within 30 days of the date of this notice. This certification form is available on
the Court's website, www.gasb.uscourts.gov. In addition, you are reminded that Official Form B423,
Debtor's Certification About a Financial Management Course, must be filed before a discharge can be
granted. Contact your attorney, who will assist you in reviewing, completing and submitting the
Debtor's Certification of Plan Completion and Request for Discharge and Official Form B423 via
electronic filing. If you are not represented by an attorney, you must return the certificate and Official
Form B423 to:


                                 United States Bankruptcy Court
                                 P.O. Box 1487
                                 Augusta, GA 30903




PAGE NUMBER 1 CONTINUED ON NEXT PAGE
                                                                              Notice of Completion of Plan Payments and
Case:16-10239-SDB Doc#:82 Filed:04/01/21 Entered:04/01/21   09:05:08
                                                 Notice of Final         Page:3
                                                                 Cure Payment,    of23
                                                                               Page
                                                                                                   Case No. 16-10239-SDB

        You should also contact your attorney to make sure you have done all that is necessary to
receive a discharge pursuant to 11 U.S.C. § 1328.

        A release of wages has been issued to your employer (if applicable). This order directs your
employer to stop deducting from your pay. Once the Trustee completes a final audit in your case a check
will be mailed to you for any excess funds on hand. Please cash the check as soon as possible.

        After all disbursement checks issued in your case have cleared the Trustee's account, the Trustee
will submit a final report and accounting to the Court showing the total funds received and disbursed on
your behalf, with copies to you and your attorney. The closing process may take as much as 180 days.

                                              Date: April 01, 2021            Huon Le
                                                                              Chapter 13 Trustee



                                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that copies of this Notice of Completion of Plan Payments and
Notice of Final Cure Payment have been forwarded by either electronic or first-class mail, postage
prepaid, to the above-named Debtor and the parties whose name appears below, on the 1st day of April
2021.

Seymour & Associates, Attorney At Law, 101 B Rossmore Pl, Augusta, GA 30909
JPMorgan Chase Bank N A, C/O Chase Records Center, 700 Kansas Lane Mail Code LA4-5555, Monroe, LA 71203


                                                                              /s/ Carol Howell
                                                                              Office of the Chapter 13 Trustee
                                                                              Post Office Box 2127
                                                                              Augusta, GA 30903-2127
                                                                              (706) 724-1039
                                                                              support@chp13aug.org




PAGE NUMBER 2
